Citation Nr: 0031984	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed lumbosacral 
strain.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed 
scoliosis.  

4.  Entitlement to service connection for the claimed 
residuals of an injury to the collar bone.  

5.  Entitlement to service connection for the claimed 
residuals of a scratch of an eye.  

6.  Disagreement with the initial 10 percent rating assigned 
for the service-connected degenerative joint disease of the 
cervical spine.  

7.  Disagreement with the initial noncompensable rating 
assigned for the service-connected left carpal tunnel 
syndrome.  

8.  Disagreement with the initial noncompensable rating 
assigned for the service-connected right carpal tunnel 
syndrome.  



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to August 
1977 and from April 1981 to June 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's claims of service connection must be 
remanded in order to assure that the RO's duty to assist the 
veteran in the development of his claim has been met.  

The Board also finds that the veteran should be afforded VA 
examinations for the purpose of determining the veteran is 
suffering from current disability manifested by lumbosacral 
strain, hypertension, scoliosis, an injury to the collar bone 
and an injury to the eye.  All pertinent medical records 
should be obtained for review by the examiner in connection 
with the examination.  

The Board also notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The most recent examination was a VA general medical 
examination conducted in September 1997.  The veteran 
reported that, during service, he was found to have 
degenerative joint disease of the cervical spine and that his 
back hurt most of the time, especially with movement.  A full 
range of motion of the cervical spine was noted in all planes 
with pain with all extremes.  The examiner stated that no 
opinion could be rendered in accordance with the Deluca 
memorandum at that time because it would be pure speculation 
on the part of the examiner.  

In addition, the VA examination report did not include any 
findings related to functional loss or neurological deficit 
regarding the service-connected bilateral carpal tunnel 
syndrome.  

Thus, the Board finds that the most recent VA examination was 
not adequately performed for the purpose of evaluating the 
service-connected cervical spine and wrist disabilities, 
because it does not include sufficient detail for rating the 
disability at issue.  As such, further examinations should be 
conducted on remand.  38 C.F.R. § 4.2 (2000).  

In addition, all pertinent treatment records should be 
obtained for review in connection with the VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his claimed lumbosacral strain, 
hypertension, scoliosis, and residuals of 
injuries of the collar bone and eye and 
service-connected cervical spine 
disability and left and right carpal 
tunnel syndrome since service.  After 
securing the necessary release, the RO 
should undertake to obtain copies of all 
records from any identified treatment 
sources.  In addition, the RO should 
obtain all VA treatment records of the 
veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and extent of the claimed 
lumbosacral strain, hypertension, 
scoliosis, residuals of injury to the 
collar bone and residual of the injury to 
an eye.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to the likelihood 
that the veteran has current disability 
manifested by lumbosacral strain, 
hypertension, scoliosis, the residuals of 
an injury to the collar bone and the 
residuals of an injury to an eye.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report(s) should be 
associated with the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
degenerative joint disease of the 
cervical spine, left carpal tunnel 
syndrome and right carpal tunnel syndrome 
in terms of the Rating Schedule.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should provide an opinion as to 
the extent that pain limits the 
functional ability of the cervical spine 
and left and right wrists. The examiner 
should also asked to describe the extent 
to which the veteran's cervical spine, 
and left and right wrists exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  The examiner should also 
fully describe fully the extent of any 
related neurological deficit.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should consider the 
Court's directives in Deluca with regard 
to the increased rating claims.  Then, if 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 7 -


